ON MOTION
ORDER
Transamerica life Insurance Company et al. (Transamerica) move the court to stay briefing in this appeal pending issuance of the mandate in Lincoln Nat’l Life Ins. Co. v. Transamerica Life Ins, Co., 2009-1403, -1491. Transamerica states that Lincoln National Life Insurance Company consents.
Transamerica states that the present appeal concerns enforcement of a permanent injunction entered against Transamerica, and that in Lincoln Nat’l Life Ins. Co. v. Transamerica Life Ins. Co., 2009-1403, - *9731491, the underlying injunction was vacated.
Upon consideration thereof,
It Is Ordered That:
The motion is granted. Transamerica is directed to inform the court within 14 days of the date of issuance of the mandate in Lincoln Nat’l Life Ins. Co. v. Trans-america Life Ins. Co., 2009-1403, -1491, how it believes this appeal should proceed. Lincoln may also respond within that time.